                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  MARIO ALEXIS and DOUGENIE ALEXIS,
                                                          No. 3:17-cv-1622 (MPS)
            Plaintiffs,

            v.

  PMM ENTERPRISES LLC, d/b/a EMPIRE
  AUTO GROUP LLC

            Defendants.

             RULING AND ORDER ON MOTION FOR DEFAULT JUDGMENT

        Plaintiffs Mario Alexis and Dougenie Alexis (“the Alexises”) bring this action against

PMM Enterprises, LLC, doing business as Empire Auto Group (“Empire”).1 They allege that

Empire violated state and federal consumer protection laws when it misrepresented the condition

of a vehicle that it sold them and violated federal lending laws in providing financing for their

purchase. The Alexises served PMM with the complaint on October 2, 2017. (ECF No. 9.)

Empire filed an answer on October 24 through an individual who did not purport to be an

attorney (ECF No. 10), and the Alexises moved for an entry of default on November 11 on the

basis that a corporate defendant may not appear pro se in federal court (ECF No. 11). Empire did

not file a response. On December 21, I ordered Empire to find counsel who could enter an

appearance on its behalf, noting that if no attorney appeared within 21 days, I would direct the

clerk to enter default. (ECF No. 14); see Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20,

22 (2d Cir. 1983) (“The rule that a corporation may litigate only through a duly licensed attorney

is venerable and widespread.”). No attorney filed a notice of appearance within that time, and on



        1
          The plaintiffs also sued Sensible Auto Lending LLC, but voluntarily dismissed the claims
against that entity after moving for default judgment against Empire. (ECF No. 12.)
                                                   1
January 19, 2018, I directed the clerk to enter default. (ECF Nos. 15 & 16.) The Alexises have

now moved for default judgment in the amount of $30,886.84. (ECF No. 18.) For the reasons set

forth below, the motion is GRANTED in part, DENIED in part, and DENIED WITHOUT

PREJUDICE in part.

I.      BACKGROUND2

        On October 8, 2016, Mario Alexis approached a salesman at Empire Auto about

purchasing a 2013 Lincoln MKZ. (ECF No. 1 ¶ 10.) The salesman told him that the price of the

car was $16,900.00, and reported that it was “clean and had never been in an accident.” (Id. ¶¶

11-12.) Alexis agreed to purchase the car. He paid a down payment of $2,000.00 to Empire, and

financed the balance of $17,688.29 through a retail installment contract. (Id. ¶¶ 13-14.) Contrary

to the salesman’s representation, the contract listed the vehicle’s purchase price as $18,000.00.3

When Alexis asked about the discrepancy, he was told that the additional $1,100.00 was a “bank

fee.” (Id. ¶¶ 15-16.) The Alexises assert that the bank fee was included in order to compensate

Empire Auto for arranging the sale with the lender. (Id.) The Alexises were not given a copy of

the purchase order or retail installment contract when they signed the paperwork purchasing the

car. (Id. ¶ 18.)




        2
           Once default has been entered against a defendant, “all well-pleaded allegations in the
complaint pertaining to liability are deemed true.” Scottsdale Ins. Co. v. LCB Const. LLC, No. 11-CV-
3316 ARR JMA, 2012 WL 1038829, at *3 (E.D.N.Y. Feb. 14, 2012), report and recommendation
adopted, No. 11-CV-3316 ARR JMA, 2012 WL 1041455 (E.D.N.Y. Mar. 28, 2012). “A fact is not ‘well-
pleaded’ if it is inconsistent with other allegations of the complaint or with facts of which the court can
take judicial notice.” In re Indus. Diamonds Antitrust Litig., 119 F. Supp. 2d 418, 420 (S.D.N.Y. 2000).
Because I conclude that all of the plaintiff’s asserted facts are well-pleaded, I draw upon the plaintiff’s
complaint in setting out the background to this case.
         3
           The Alexises attach a copy of the retail installment contract to their motion for default
judgment. (ECF No. 18-3.) It contains an itemization of the amount financed, including a total purchase
price of $19,149.29. (Id. at 3.) It indicates that this amount includes $1,149.20 in sales tax. (Id.) Thus, the
price of the car listed in the contract (pre-tax) is $18,000.00.
                                                       2
       In July 2017, Mario Alexis brought the vehicle to another dealership to have it appraised

in the hopes of trading it in but was told that the vehicle had “prior damage.” (Id. ¶ 19.) He

brought the vehicle to an independent expert, who informed him that it had significant structural

damage and had not been properly repaired. (Id. ¶ 20-21.) The expert concluded that the vehicle

“was not in merchantable condition and was unsafe to drive.” (Id.) He told Alexis that any

automotive professional could have seen evidence that the vehicle had been “wrecked and

improperly repaired” by “performing a simple visual inspection.” (Id. ¶ 21.) The Alexises allege

that Empire knew or should have known about the structural damage because it had a duty under

state law to perform a safety inspection. (Id. ¶ 22.) The Alexises returned the vehicle to Empire

on August 27, 2017 (Id. ¶ 23), and informed Empire that they revoked their acceptance of the

vehicle the following day. (Id. ¶ 24.)


II.    LEGAL STANDARD

       Although “a default constitutes an admission of all the facts ‘well pleaded’ in the

complaint, it does not admit any conclusions of law alleged therein, nor establish the legal

sufficiency of any cause of action.” In re Indus. Diamonds Antitrust Litig., 119 F. Supp. 2d at

420. It therefore “remains for the court to consider whether the unchallenged facts constitute a

legitimate cause of action.” Leider v. Ralfe, No. 01 Civ. 3137, 2004 WL 1773330, at *7

(S.D.N.Y. July 30, 2004) (quoting In re Indus. Diamonds Antitrust Litig., 119 F.Supp.2d 418,

420 (S.D.N.Y.2000)); see also Bricklayers & Allied Craftworkers Local 2, Albany, N.Y. Pension

Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 187 (2d Cir. 2015) (“A court’s decision

to enter a default against defendants does not by definition entitle plaintiffs to an entry of a

default judgment. Rather, the court may, on plaintiffs’ motion, enter a default judgment if

liability is established as a matter of law when the factual allegations of the complaint are taken


                                                  3
as true.”). The court must “draw all reasonable inferences in [the non-defaulting party’s] favor.”

Finkel v. Romanowicz, 557 F.3d 79, 84 (2d Cir. 2009).

       Once a court determines that a plaintiff is entitled to default judgment as a matter of law,

it must “conduct an inquiry in order to ascertain the amount of damages with reasonable

certainty.” Credit Lyonnaise Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999).

“Even when a default judgment is warranted based on a party's failure to defend, the allegations

in the complaint with respect to the amount of the damages are not deemed true.” Id. “A district

court has the discretion to determine the amount of damages to be included in a default judgment

by an evidentiary hearing, detailed affidavits, or documentary evidence.” Grace v. Bank Leumi

Trust Co. of N.Y., 443 F.3d 180, 191 (2d Cir. 2006). It is not necessary to hold a hearing on

damages as long a court “ensure[s] that there [is] a basis for the damages specified.” Fustok v.

ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989).

III.   DISCUSSION

       The Alexises seek compensatory damages, punitive damages, and attorneys’ fees based

on five causes of action. They assert that (A) Empire violated the Truth in Lending Act by failing

to provide copies of the sale and loan documents and by misrepresenting the price of the vehicle;

(B) Empire violated the Electronic Funds Transfer Act by conditioning the loan on the Alexises’

paying via preauthorized transfers; (C) Empire breached the implied warrant of merchantability

because the vehicle was structurally unsound and unsafe to drive; (D) Empire breached an

express warranty because a salesman incorrectly told Mario Alexis that the vehicle had never

been in an accident; and (E) Empire’s conduct was unfair and deceptive in violation of the

Connecticut Unfair Trade Practices Act. I consider each of the Alexises’ causes of action in turn.

       A. Truth in Lending Act



                                                 4
       The Truth in Lending Act (TILA) aims to promote “the informed use of credit” and to

“protect the consumer against inaccurate and unfair credit billing and credit card practices.” 15

U.S.C. § 1601(a). The Act requires creditors to make certain disclosures before extending a loan,

and delegates authority to the Consumer Financial Protection Bureau (CFPB) to define the scope

and form of the required disclosures. 15 U.S.C. § 1604(a). By CFPB regulation, creditors must

make disclosures “clearly and conspicuously in writing, in a form that the consumer may keep.”

12 C.F.R. § 226.17. Disclosures must include “the amount financed,” which is calculated by

subtracting “any prepaid finance charge” from the “principal loan amount or the cash price” plus

“any other amounts that are financed by the creditor and are not part of the finance charge.” 12

C.F.R. § 226.18(b). The “finance charge” is “the cost of consumer credit as a dollar amount.” 12

C.F.R. § 226.4. “Cash price” is defined as “the price at which a creditor, in the ordinary course of

business, offers to sell for cash property or service that is the subject of the transaction.” 12

C.F.R. § 226.2(a)(9).

       The facts in the complaint, taken as true, establish that Empire violated the TILA

regulations in two ways. First, the Alexises were not given a copy of the contract containing the

required disclosures before the consummation of the agreement (ECF No. 1 ¶ 18), in violation of

12 C.F.R. § 226.17. Second, the cash price listed on the contract included a “bank fee” of

$1,100.00. (ECF No. 1 ¶¶ 15-17.) The “bank fee” is an additional charge beyond the price at

which Empire would have sold the car to a customer for cash. Including the bank fee in the cash

price of the vehicle thus allowed Empire to understate the finance charge. See 12 C.F.R. § 226.4.

       The TILA allows a consumer to recover (1) any actual damage sustained as a result of the

violation, 15 U.S.C. § 1640(a)(1); (2) twice the amount of any finance charge up to a maximum

of $2,000.00, 15 U.S.C. § 1640(a)(2)(A)(i)-(ii); see also Koons Buick Pontiac GMC, Inc. v. Nigh,



                                                   5
543 U.S. 50, 62 (2004) (holding that the statutory cap in § 1640(2)(A)(ii) applies to car loans

under § 1640(2)(A)(i))4; and (3) reasonable attorneys’ fees, 15 U.S.C. § 1640(3). Here, the

Alexises established that Empire violated the TILA regulations and understated the finance

charge by at least $1,100.00, entitling the Alexises to the maximum statutory damages of

$2,000.00 and reasonable attorneys’ fees. There are no facts in the complaint or the record,

however, to suggest that the Alexises suffered actual damages as a result of the TILA violation.

In particular, the complaint states that Mario Alexis asked about the additional $1,100.00 charge

before agreeing to the purchase. (ECF No. 1 ¶ 16.) He chose to go forward with the purchase

even after Empire raised the price of the vehicle and explained that the extra charge was a “bank

fee.” The Alexises are entitled to $2,000.00 in statutory damages plus attorneys’ fees as a result

of Empire’s TILA violation, but they have failed to allege a basis for awarding actual damages.

        B. Electronic Funds Transfer Act

        The Electronic Fund Transfer Act (EFTA) prohibits creditors from conditioning “the

extension of credit to a consumer on such consumer's repayment by means of preauthorized

electronic fund transfers.” 15 U.S.C. § 1693k. A creditor that does not comply with this

requirement is liable to the consumer for their actual damages, statutory damages between

$100.00 and $1,000.00, and reasonable attorneys’ fees. 15 U.S.C. § 1693m(a). In assessing the

appropriate statutory damages, courts must consider “the frequency and persistence of [the

creditor’s] noncompliance, the nature of such noncompliance, and the extent to which the

noncompliance was intentional.” 15 U.S.C. § 1693m(b)(1). In this case, the Alexises have

established a violation of the EFTA by alleging that “Empire Auto required that Plaintiffs set up



        4
         Congress raised the statutory damages after the Court’s decision in Koons Buick but did not
otherwise alter the language that the Court analyzed in that case. See Pub. L. No. 111-203 § 1100A
(2010).
                                                   6
automatic withdrawals of the loan payments as a condition of financing the Vehicle.” (ECF No.

1 ¶ 32.) The Alexises do not claim any actual damages as a result of Empire’s EFTA violation,

but they request the maximum statutory damages of $1,000.00. They have not alleged any facts

suggesting that Empire’s noncompliance was persistent or intentional, nor have they provided

any detail as to the nature of the noncompliance. I find that the Alexises are entitled to minimum

statutory damages of $100.00 plus reasonable attorneys’ fees.

       C. Breach of Warranty

                i. Implied Warrant of Merchantability

       Under Connecticut Law, “a warranty that . . . goods shall be merchantable is implied in a

contract for their sale if the seller is a merchant with respect to goods of that kind.” Conn. Gen.

Stat. 42a-2-314 § 1. Goods are “merchantable” if they are “fit for the ordinary purposes for

which such goods are used.” Id. § 2(c). Empire is a “merchant” because it ordinarily deals in

goods—i.e., cars—of the kind at issue here. (ECF No. 1 ¶ 4); see also Conn. Gen. Stat. Ann. §

42a-2-104 (defining merchant). A car’s ordinary purpose is “normal and reliable driving.” Tirado

v. Ofstein, No. HHDCV054014648S, 2008 WL 902506, at *5 (Conn. Super. Ct. Mar. 14, 2008).

The complaint alleges that

       [an] independent expert determined that the Vehicle had been involved in a prior event
       that caused structural damage to the rear and left side of the Vehicle, and the Vehicle was
       improperly repaired and was not in merchantable condition and was unsafe to drive. He
       further opined that any automotive professional performing a simple visual inspection
       could clearly see that the Vehicle had been wrecked and poorly repaired.

(ECF No. 1 ¶ 21.) The complaint also alleges that the car was in this condition at the time of sale

(id. ¶ 38), and that Empire knew or should have known about the condition (id. ¶ 45(e)). The

Alexises thus establish that Empire breached the implied warrant of merchantability.

               ii. Express Warranty



                                                  7
       The Alexises also contend that Empire breached an express warranty. A seller creates an

express warranty through “any affirmation of fact or promise” or “description of the goods” that

becomes part of the basis of the bargain. Conn. Gen. Stat. § 42a-2-313(1)(a)-(b). Here, a

salesman at Empire told Mario Alexis that the car was “was clean and had never been in an

accident.” (ECF No. 1 ¶ 10.) Alexis relied on the salesman’s statement when he decided to buy

the car. (Id. ¶ 12.) Contrary to the salesman’s representation, an expert later determined that the

car had been in a “prior event” that caused significant structural damage. (Id. ¶ 21.) Taking these

allegations as true, Empire violated its express warranty that the car was accident-free.

              iii. Remedies for Breach of Warranty

       Given that the Alexises have established breaches of the implied warrant of

merchantability and an express warranty, I must next determine the remedies available to them

under Connecticut law. Connecticut’s commercial code allows a buyer to revoke his or her

acceptance of goods if “acceptance was reasonably induced either by the difficulty of discovery

[of nonconformance] before acceptance or by the seller’s assurances.” Conn. Gen. Stat. § 42a-2-

608(1)(b). Upon justifiable revocation, a buyer is entitled to the same remedies as if the goods

were rejected initially. Conn. Gen. Stat. § 42a-2-608(3). This includes recovery of the amount

paid for the goods, Conn. Gen. Stat § 42a-2-711(1), as well as incidental damages, Conn. Gen.

Stat. § 42a-2-715(1).

       The Alexises revoked their acceptance of the car on August 28, 2017, after they learned

that they had been misled in making the purchase and that the car was unsafe to drive. The

complaint alleges that the Alexises paid a down payment of $2,000.00 (id. ¶ 14), made payments

under the loan contract of $7,243.42 (id. ¶ 47), and paid $650.00 to have the car inspected, (id. ¶

41). Mario Alexis filed an affidavit in support of the motion for default judgment confirming the



                                                 8
amount of the down payment (ECF No. 18-2 ¶ 7), but his affidavit does not address either the

cost of the inspection or the total payments that were made on the loan. The retail installment

contract, attached as an exhibit to the Alexises’ motion, indicates that they were obligated to

make a weekly payment of $121.94. (ECF No. 18-3 at 2.) Even assuming they made every

payment from the time they entered the contract until they revoked their acceptance of the

vehicle, the total due was only $5,487.30.5 Further, neither the complaint nor the affidavits in

support of default judgment state that the Alexises made all payments in accordance with the

contract. Although I must draw all reasonable inferences in favor of the moving party, Finkel,

557 F.3d at 84, “the quantum of damages remains to be established unless the amount of

damages is liquidated or susceptible of mathematical computation.” Flaks v. Koegel, 504 F.2d

702, 704 (2d Cir.1974). Here, the actual damages alleged in the complaint exceed the damages

supported in the affidavits and documents. The Alexises do not provide a basis from which I

could reasonably infer that they made weekly payments under the contract. I find that the

Alexises are entitled to actual damages of $2,000.00 for their down payment, but they have not

shown that they are entitled to damages based on their loan payments or inspection fees. Within

seven days of this ruling, the Alexises may file a renewed motion for damages, providing

affidavits or other documentation to show the total amounts that they paid under the retail

installment contract and their costs for having the car inspected.

       The Alexises also assert that they are entitled to reasonable attorneys’ costs and fees

based on the warranty breaches, either under the Magnuson-Moss Warranty Act (MMWA), 15

U.S.C. § 2310(d), or as common-law punitive damages. “Under Connecticut law, punitive


       5
         The contract indicates that payments were due "WEEKLY BEGINNING 10/21/2016." The
Alexises revoked their acceptance of the car on August 28, 2017, 44 weeks and 3 days later. Assuming
that payment was due on the same day each week, they would have been responsible for 45 payments in
total.
                                                  9
damages are available for a claim of breach of warranty if plaintiff alleges conduct that is ‘done

with a bad motive or with a reckless indifference to the interests of others.’” Makuch v. Stephen

Pontiac-Cadillac, Inc., No. 3:12-CV-866 WWE, 2013 WL 45887, at *2 (D. Conn. Jan. 3, 2013)

(quoting L.F. Pace & Sons, Inc. v. Travelers Indem. Co., 9 Conn. App. 30, 48 (1986)). “Common

law punitive damages cannot exceed the plaintiff's expenses of litigation, less his taxable costs.”

Berry v. Loiseau, 223 Conn. 786, 832 (1992). The federal MMWA does not create a separate

cause of action, but allows a plaintiff who is successful on a state-law breach of warranty claim

to recover attorneys’ fees and costs. 15 U.S.C. § 2310(d)(2). In this case, the allegations are

sufficient to conclude that Empire acted in bad faith and with reckless indifference to the

Alexises interests. The complaint alleges that Empire knew or should have known that the car

was unsafe to drive. Empire nevertheless sold the Alexises the car and misrepresented its

condition. As a result, I find that the Alexises are entitled to reasonable attorneys’ fees, either as

common law punitive damages or under the MMWA.6

       D. Connecticut Unfair Trade Practices Act

                  i. Empire’s Unfair and Deceptive Practices

       Finally, the Alexises seek damages under the Connecticut Unfair Trade Practices Act

(“CUTPA”), Conn. Gen. Stat. § 42-110a et seq. (ECF No. 1 ¶ 46.) CUTPA prohibits “unfair

methods of competition and unfair or deceptive acts or practices in the conduct of any trade or

commerce.” To determine whether a practice is “unfair” under CUTPA, courts consider:

       (1) Whether the practice, without necessarily having been previously considered
       unlawful, offends public policy as it has been established by statutes, the common law, or
       otherwise—in other words, it is within at least the penumbra of some common law,
       statutory, or other established concept of unfairness; (2) whether it is immoral, unethical,
       oppressive, or unscrupulous; (3) whether it causes substantial injury to consumers . . . .



       6
           I address the appropriate amount of attorneys’ fees in detail below.
                                                     10
Ulbrich v. Groth, 310 Conn. 375, 409 (2013) (alterations omitted). An act or practice is

“deceptive” if it involves (1) a misrepresentation or omission that is “likely to mislead

consumers,” Montanez v. D & D Auto, LLC, No. 3:15-CV-397 (VAB), 2016 WL 1254199, at

*13 (D. Conn. Mar. 29, 2016) (quotation marks omitted); (2) the consumer “interpret[s] the

message reasonably under the circumstances,” id.; and (3) the misrepresentation or omission was

material to the consumer’s decision, id. “A simple breach of contract does not constitute a

violation of CUTPA; the plaintiff must also show substantial aggravating circumstances.”

Sterling v. Farran & Ezedine, LLC, No. 3:10-CV-1119 WWE, 2011 WL 219697, at *5 (D.

Conn. Jan. 20, 2011).

       The Alexises have established that Empire violated CUTPA in two ways. First, courts in

Connecticut have held that negligent misrepresentation is an aggravating factor elevating a

breach of contact claim to a violation of CUTPA. Montanez, 2016 WL 1254199, at *13

(collecting cases and holding that the plaintiff stated a claim under CUTPA by alleging negligent

misrepresentation in connection with a car sale). Taking the facts alleged in the complaint as

true, the Alexises established that Empire’s salesman knew or should have known that the car

was unsafe to drive as a result of an earlier event. (ECF No. 1 ¶ 21.) He nevertheless told Mario

Alexis that the car was “clean and had never been in an accident.” (Id. ¶ 11.) The Alexises relied

on his misrepresentation when they decided to purchase the car. (Id. ¶ 13.) I find that the

salesman’s misstatement was one that was likely to mislead consumers, the Alexises interpreted

it reasonably, and they based their decision to purchase the car on the misrepresentation. See

Montanez, 2016 WL 1254199, at *13. Empire’s negligent misrepresentation thus raised its

breach of its express warranty and the warrant of merchantability to the level of a CUTPA

violation.



                                                 11
        Second, the Alexises establish that Empire violated CUTPA by violating other state and

federal statutes. See Tilquist v. Ford Motor Credit Co., 714 F. Supp. 607, 616 (D. Conn. 1989)

(“Thus, a violation of the CUTPA may be established by showing a practice amounting to a

breach of public policy. . . . A breach of public policy, in turn, may result from a violation of

another statute.”). As discussed above, Empire violated the TILA by including a “bank fee” in

the purchase price of the car and understating the finance charge. See Part III.A., supra. Under

Connecticut law, the maximum permissible finance charge for a used car more than two years

old, expressed as an annual percentage rate (APR), is 19%. Conn. Gen. Stat. § 36a-772.7 The

APR in the Alexises retail installment contract was 19%. (ECF No. 18-3 at 2). If Empire had

included the $1,100 bank fee in the finance charge as required by the TILA, the APR for the

Alexises contract would have risen above the statutory maximum rate. Empire’s

misrepresentation of the purchase price of the vehicle not only violated the TILA, then, it also

allowed Empire to obscure a violation of Connecticut’s Retail Installment Sales Financing Act

(“RISFA”). Conn. Gen. Stat. § 36a-772; see Barco Auto Leasing Corp. v. House, 202 Conn. 106,

109 (1987) (approving a trial court’s finding that a party had violated CUTPA through its

violation of the RISFA but remanding on other grounds).

                ii. Punitive Damages8

        Under CUTPA, the Alexises have “access to a remedy far more comprehensive than the

simple damages recoverable under common law.” Hinchliffe v. Am. Motors Corp., 184 Conn.



        7
           Connecticut uses the same definitions for key financial terms as those in the TILA. See Conn.
Gen. Stat. § 36a-676.
         8
           A plaintiff who prevails on his or her CUTPA claim may also recover actual damages, Conn.
Gen. Stat. § 42-110g(a) and reasonable attorneys’ costs and fees, id. § 42-110g(d). The Alexises actual
damages under CUTPA are the same as those arising out of Empire’s breach of the implied warranty of
merchantability and express warranty, and I consider the appropriate attorney’s costs and fees in Part
III.E. below.
                                                    12
607, 617 (1981). Conn. Gen. Stat. § 42-110g(a) gives the Court discretion to award punitive

damages.9 The statute does not dictate a method for calculating punitive damages. Courts thus

strive to impose damages sufficient to “create a climate in which private litigants help to enforce

the ban on unfair or deceptive trade practices or acts,” Hinchliffe v. Am. Motors Corp., 184 Conn.

607, 618 (1981), without being so high as to “shock the judicial conscience.” Tingley Sys., Inc. v.

Norse Sys., Inc., 49 F.3d 93, 96 (2d Cir. 1995). Courts often achieve this goal by tethering

punitive damages to the actual damages in a case, imposing a multiplier as necessary to deter

future misconduct. Bridgeport Harbour Place I, LLC v. Ganim, 131 Conn. App. 99, 145, 30

A.3d 703, 735 (2011) (“Courts generally award punitive damages in amounts equal to actual

damages or multiples of the actual damages.”) (quotation marks and alterations omitted).

       Empire’s conduct in this case was egregious. It violated state and federal consumer

protection laws and misrepresented the cost of financing a vehicle to the Alexises. More

troublingly, Empire violated those laws in the course of selling the Alexises a car that it knew or

should have known was unsafe to drive. The Alexises request punitive damages equal to their

compensatory damages, effectively doubling that award. The compensatory damages here are

modest, totaling $2,000.00. I find that punitive damages are appropriate in this case to deter

similar misconduct in the future, and that an award equal to the Alexises’ compensatory damages

is reasonable to achieve that goal. Should the Alexises file a renewed motion for damages as

discussed in Part III.C., supra, providing a factual basis for increasing their compensatory

damages, I will also consider a commensurate increase in the punitive damages award.

       E. Attorneys’ Fees




       9
          Unlike common law punitive damages, CUTPA punitive damages are not limited to attorneys'
fees and costs. See Associated Inv. Co. P'ship v. Williams Assocs. IV, 230 Conn. 148, 160 (1994).
                                                13
       The Alexises include with their motion for default judgment an affidavit by their

attorney, Daniel S. Blinn, describing his and his firm’s experience in cases substantially similar

to this one. (ECF No. 18-5.) The affidavit attaches time sheets detailing the firm’s work on this

matter. (ECF No. 18-5.) Mr. Blinn indicates that his hourly rate is $400, and he spent 5.4 hours

on this case. (Id. at 9.) Two paralegals with hourly rates of $95 and $150 spent 1.6 hours and 4.3

hours on this matter respectively. (Id.) Finally, the time sheet indicates that Mr. Blinn’s associate

attorney, Brendan L. Mahoney, spent 15.0 hours on this matter at an hourly rate of $275. The

Alexises do not seek to recoup any costs associated with this litigation. Based on my review of

the affidavit and attached time sheets, as well as my “familiarity with fee awards in this District

and the rates charged in this District by attorneys with similar experience to Plaintiff's counsel”

Heyward v. PRA Recovery, Inc., No. 10 CV 2030 MRK, 2011 WL 3134985, at *4 (D. Conn.

May 13, 2011), I find that the plaintiff’s requested attorneys’ fees are reasonable.

       F. Conclusion

       To summarize, I find that the Alexises are entitled to (1) $2,000.00 in statutory damages

under the TILA; (2) $100.00 in statutory damages under the EFTA; (3) $2,000.00 in

compensatory damages for Empire’s violation of the implied warrant of merchantability,

violation of its express warranty, and CUTPA violation; and (4) $2,000.00 in punitive damages

for Empire’s violation of the CUTPA. In total, they are entitled to damages in the amount of

$6,100.00. I also find that the Alexises are entitled to $7,000 in attorneys’ fees under the TILA,

EFTA, CUTPA, and MMWA (or as common law punitive damages for the breach of warranty).

Their motion for default judgment is GRANTED with respect to those amounts. To the extent

that the motion requests actual damages under the TILA or additional statutory damages under

the EFTA, it is DENIED. To the extent that it requests compensatory damages beyond the



                                                 14
$2000.00 that they paid as a down payment and corresponding punitive damages, it is DENIED

WITHOUT PREJUDICE.

         Within seven days of this ruling, the Alexises may file a renewed motion for

compensatory and punitive damages. They must include with their motion affidavits or other

documentation to provide a factual basis for awarding damages based on their payments under

the retail installment contract and their costs for having the car inspected.



                                                                      IT IS SO ORDERED.

                                                                            /s/
                                                                      Michael P. Shea, U.S.D.J.
Dated:          Hartford, Connecticut
                October 29, 2018




                                                 15
